DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-9 in the reply filed on 3/3/2022 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,289,591 of Davidson et al.
As to claims 1 and 6-8, Davidson teaches a method of water electrolysis (Davidson, col 1 lines 5-8), the method comprising:
 supplying at least water into an electrolysis cell which includes a solid polymer electrolyte membrane, and an anode and a cathode disposed sandwiching the solid polymer electrolyte membrane therebetween (Davidson, col 4 lines 1-32, col 4 line 59 thru col 5 line 25 and Fig. 1); and 
providing a potential P between the anode and the cathode to generate oxygen from the anode (Davidson, col 5 line 26-32), 
wherein an oxidation catalyst comprises ruthenium oxide and manganese oxide (MnO2) on at least a part of a surface of the anode (Davidson, col 7 lines 1-14).
As to the recitation of the potential P satisfies P1 < P < P2, as Davidson states oxygen is generated by the electrolysis process, this fulfills the requirement of the potential in relation to P1 and as Davidson states the voltage applied does not affect the stability of the anode composition (due to the presence of the manganese oxide therein), this thus fulfills the requirement of the potential (P) being < P2 (Davidson, col 5 lines 26-64, col 9 line 45 thru col 10 line 45, and Example 4).

    PNG
    media_image1.png
    418
    399
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claim 1 above, and further in view of Huyhn et al “Nature of Activated Manganese Oxide for Oxygen Evolution” JACS, 2015, 137, 14887-14904.
As to claim 2, Davidson teaches to the method of claim 1.
Davidson additionally teaches determining/measuring a potential at which the anode material has corrosion issues and further testing an anode composition to make sure it does not have the same corrosion issues (Davidson, col 9 line 45 thru col 10 line 45 and Fig. 2), thus Davidson deems obvious measuring in advance P2, the potential at which an anode composition decomposes in the effort to make an anode composition that is stable within the desired pH range.
Davidson does not specifically teach measuring P1 in advance, however, this would be obvious in view of Huyhn.
Huyhn discusses the stability of manganese oxide catalysts as anode compositions for the oxygen evolution reaction of water electrolysis (Huyhn, Abstract).
Huyhn further teaches determining/measuring the lowest oxygen potential where oxygen evolution occurs for a given manganese oxide catalyst (Huyhn, p. 14890 Results and Fig. 1).
Huyhn also teaches that manganese oxide undergoes a phase change at high potentials (to permanganate) such that plots of the activity of the composition vs. potential is measured (and thus determined in advance) such that testing can be facilitated at potentials where no permanganate formation occurs (Huyhn, p. 14901, Performance of Activated MnOx in acid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson as per Huyhn so as to measure in advance the upper and lower limits of the potential in order to obtain a desired range for oxygen evolution without anode composition degradation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claim 1 above, and further in view of Huyhn et al “Nature of Activated Manganese Oxide for Oxygen Evolution” JACS, 2015, 137, 14887-14904 and further evidenced by US 2020/0362468 of Bonakdarpour et al.
As to claim 3, Davidson teaches to the method of claim 1.
Davidson additionally teaches determining a potential at which the anode material has corrosion issues and further testing an anode composition to make sure it does not have the same corrosion issues (Davidson, col 9 line 45 thru col 10 line 45 and Fig. 2), thus Davidson deems obvious predetermining P2, the potential at which an anode composition decomposes in the effort to make an anode composition that is stable within the desired pH range.
Davidson does not specifically teach predetermining P1, however, this would be obvious in view of Huyhn.
Huyhn discusses the stability of manganese oxide catalysts as anode compositions for the oxygen evolution reaction of water electrolysis (Huyhn, Abstract).
Huyhn further teaches determining the lowest oxygen potential where oxygen evolution occurs for a given manganese oxide catalyst (Huyhn, p. 14890 Results and Fig. 1).
Huyhn also teaches that manganese oxide undergoes a phase change at high potentials (to permanganate) such that plots of the activity of the composition vs. potential is measured (and thus determined in advance) such that testing can be facilitated at potentials where no permanganate formation occurs (Huyhn, p. 14901, Performance of Activated MnOx in Acid).
Huyhn additionally states the polymorphs of manganese can explain the compositions and change thereof in relation to the voltage and pH of the system such that it would be obvious to one of ordinary skill in the art to predetermine the P2 potential in relation to the compositional change of the anode composition as per the Pourbaix diagram of manganese (which is evidenced from Bonakdarpour, Fig. 5) (Huyhn, p. 14887-14888, Introduction).

    PNG
    media_image2.png
    524
    697
    media_image2.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davidson as per Huyhn so as to predetermine the upper and lower limits of the potential in order to obtain a desired range for oxygen evolution without anode composition degradation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson as applied to claim 1 above, and further in view of Huyhn et al “Nature of Activated Manganese Oxide for Oxygen Evolution” JACS, 2015, 137, 14887-14904 and US 2013/0186862 of Pearson et al.
As to claim 5, Davidson teaches to the method of claim 1.
Davidson does not teach that the quantitative index is an intensity of an absorption peak attributed to the chemical species.
Huyhn discusses the stability of manganese oxide catalysts as anode compositions for the oxygen evolution reaction of water electrolysis (Huyhn, Abstract).
Huyhn further teaches that manganese oxide undergoes a phase change at high potentials (to permanganate) such that plots of the activity of the composition vs. potential is measured to determine the potential at which permanganate is formed and thus facilitate potentials where no permanganate formation occurs (Huyhn, p. 14901, Performance of Activated MnOx in Acid).
Pearson teaches of electrolytic cells that include manganese ions (Pearson, Abstract).
Pearson additionally teaches an additional/alternative method of the determination of the presence of permanganate in a solution is to obtain an absorption spectrum (Pearson, [0099]), thus one of ordinary skill in the art would be motivated to additionally/alternatively utilize a spectroscopy methodology in determination of the presence of permanganate ions in the solution.  
As per Huyhn, the presence of permanganate indicates the manganese oxide has degraded in the anode composition for oxygen generation (Huyhn, p. 14901, Performance of Activated MnOx in Acid), thus one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Davidson in view of Huyhn as per Pearson so as to utilize an absorption spectroscopy methodology to determine the presence of permanganate within the solution in order to monitor the stability of the manganese oxide composition.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites a specific way in which P1 and P2 are determined in relation to the oxygen evolution and quantitative index for the anode composition. The prior art does not suggest or deem obvious this methodology. 
Claim 9 recites a general composition (manganese oxide) and potential range thereof for the water electrolysis as per the relation in claim 1. The prior art does not teach this claimed potential range, especially in relation to the quantitative index and the dissolved chemical species. It is noted that the Examiner suggested the incorporation of claim 9 into claim 1 as well as the inclusion that the pH < 3 to obtain allowable subject matter. The inclusion of the pH range further defines the type of system being utilized as per the inventive concept of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759